 


109 HR 661 IH: Riayan Tejeda Memorial Act of 2005
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 661 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Rangel introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for naturalization through service in a combat zone designated in connection with Operation Iraqi Freedom, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Riayan Tejeda Memorial Act of 2005. 
2.Requirements for naturalization through service in combat zone during Operation Iraqi Freedom 
(a)In generalAn alien described in subsection (b) may be naturalized without regard to the requirements of title III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.) if the alien— 
(1)files an application for naturalization in accordance such procedures to carry out this section as may be established by regulation by the Secretary of Homeland Security; and 
(2)takes the oath required by section 337 of such Act (8 U.S.C. 1448) in accordance with such procedures. 
(b)Aliens describedAn alien described in this subsection is an alien who— 
(1)while an alien or noncitizen national of the United States, served honorably for any period of time in the Army, Navy, Air Force, Marine Corps (including reserve components), or in the Coast Guard or Coast Guard Reserve, in a combat zone designated in connection with Operation Iraqi Freedom; and 
(2)if separated from such service, was never separated except under honorable conditions. 
(c)Prohibition on imposition of fees relating to naturalizationNotwithstanding any other provision of law, no fee shall be charged or collected from an applicant under this section for filing an application for naturalization or for the issuance of a certificate of naturalization upon citizenship being granted to the applicant, and no clerk of any State court shall charge or collect any fee for such services unless the laws of the State require such charge to be made, in which case nothing more than the portion of the fee required to be paid to the State shall be charged or collected. 
(d)Naturalization proceedings overseas for members of the armed forcesNotwithstanding any other provision of law, the Secretary of Homeland Security, the Secretary of State, and the Secretary of Defense shall ensure that any applications, interviews, filings, oaths, ceremonies, or other proceedings under this section are available through United States embassies, consulates, and as practicable, United States military installations overseas. 
3.Extension of posthumous benefits to surviving spouses, children, and parents 
(a)Treatment as immediate relatives 
(1)SpousesNotwithstanding the second sentence of section 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)), in the case of an alien who was the spouse of a citizen of the United States at the time of the citizen’s death and was not legally separated from the citizen at the time of the citizen’s death, if the citizen served honorably for any period of time in the Army, Navy, Air Force, Marine Corps (including reserve components), or in the Coast Guard or Coast Guard Reserve, in a combat zone designated in connection with Operation Iraqi Freedom and died as a result of injury or disease incurred in or aggravated by that service, the alien (and each child of the alien) shall be considered, for purposes of section 201(b) of such Act, to remain an immediate relative after the date of the citizen’s death, but only if the alien files a petition under section 204(a)(1)(A)(ii) of such Act within 2 years after such date and only until the date the alien remarries. For purposes of such section 204(a)(1)(A)(ii), an alien granted relief under the preceding sentence shall be considered an alien spouse described in the second sentence of section 201(b)(2)(A)(i) of such Act. 
(2)Children 
(A)In generalIn the case of an alien who was the child of a citizen of the United States at the time of the citizen’s death, if the citizen served honorably for any period of time in the Army, Navy, Air Force, Marine Corps (including reserve components), or in the Coast Guard or Coast Guard Reserve, in a combat zone designated in connection with Operation Iraqi Freedom and died as a result of injury or disease incurred in or aggravated by that service, the alien shall be considered, for purposes of section 201(b) of the Immigration and Nationality Act (8 U.S.C. 1151(b)), to remain an immediate relative after the date of the citizen’s death (regardless of changes in age or marital status thereafter), but only if the alien files a petition under subparagraph (B) within 2 years after such date. 
(B)PetitionsAn alien described in subparagraph (A) may file a petition with the Secretary of Homeland Security for classification of the alien under section 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)). For purposes of such Act, such a petition shall be considered a petition filed under section 204(a)(1)(A) of such Act (8 U.S.C. 1154(a)(1)(A)). 
(3)Parents 
(A)In generalIn the case of an alien who was the parent of a citizen of the United States at the time of the citizen’s death, if the citizen served honorably for any period of time in the Army, Navy, Air Force, Marine Corps (including reserve components), or in the Coast Guard or Coast Guard Reserve, in a combat zone designated in connection with Operation Iraqi Freedom and died as a result of injury or disease incurred in or aggravated by that service, the alien shall be considered, for purposes of section 201(b) of the Immigration and Nationality Act (8 U.S.C. 1151(b)), to remain an immediate relative after the date of the citizen’s death (regardless of changes in age or marital status thereafter), but only if the alien files a petition under subparagraph (B) within 2 years after such date. 
(B)PetitionsAn alien described in subparagraph (A) may file a petition with the Secretary of Homeland Security for classification of the alien under section 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)). For purposes of such Act, such a petition shall be considered a petition filed under section 204(a)(1)(A) of such Act (8 U.S.C. 1154(a)(1)(A)). 
(C)ExceptionNotwithstanding section 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)), for purposes of this paragraph, a citizen described in subparagraph (A) does not have to be 21 years of age for a parent to benefit under this paragraph. 
(b)Applications for adjustment of status by surviving spouses, children, and parents 
(1)In generalNotwithstanding subsections (a) and (c) of section 245 of the Immigration and Nationality Act (8 U.S.C. 1255), any alien who was the spouse, child, or parent of an alien described in paragraph (2), and who applied for adjustment of status prior to the death described in paragraph (2)(B), may have such application adjudicated as if such death had not occurred. 
(2)Alien describedAn alien is described in this paragraph if the alien— 
(A)served honorably for any period of time in the Army, Navy, Air Force, Marine Corps (including reserve components), or in the Coast Guard or Coast Guard Reserve, in a combat zone designated in connection with Operation Iraqi Freedom; 
(B)died as a result of injury or disease incurred in or aggravated by that service; and 
(C)was granted posthumous citizenship under section 329A of the Immigration and Nationality Act (8 U.S.C. 1440–1). 
(c)Spouses and children of lawful permanent resident aliens 
(1)Treatment as immediate relatives 
(A)In generalA spouse or child of an alien described in paragraph (3) who is included in a petition for classification as a family-sponsored immigrant under section 203(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1153(a)(2)) that was filed by such alien, shall be considered (if the spouse or child has not been admitted or approved for lawful permanent residence by such date) a valid petitioner for immediate relative status under section 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)). Such spouse or child shall be eligible for deferred action, advance parole, and work authorization. 
(B)PetitionsAn alien spouse or child described in subparagraph (A) may file a petition with the Secretary of Homeland Security for classification of the alien under section 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)). For purposes of such Act, such a petition shall be considered a petition filed under section 204(a)(1)(A) of such Act (8 U.S.C. 1154(a)(1)(A)). 
(2)Self-petitionsAny spouse or child of an alien described in paragraph (3) who is not a beneficiary of a petition for classification as a family-sponsored immigrant may file a petition for such classification under section 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)) with the Secretary of Homeland Security, but only if the spouse or child files a petition within 2 years after such date. Such spouse or child shall be eligible for deferred action, advance parole, and work authorization. 
(3)Alien describedAn alien is described in this paragraph if the alien— 
(A)served honorably for any period of time in the Army, Navy, Air Force, Marine Corps (including reserve components), or in the Coast Guard or Coast Guard Reserve, in a combat zone designated in connection with Operation Iraqi Freedom; 
(B)died as a result of injury or disease incurred in or aggravated by that service; and 
(C)was granted posthumous citizenship under section 329A of the Immigration and Nationality Act (8 U.S.C. 1440–1). 
(d)Parents of lawful permanent resident aliens 
(1)Self-petitionsAny parent of an alien described in paragraph (2) may file a petition for classification under section 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)), but only if the parent files a petition within 2 years after such date. For purposes of such Act, such petition shall be considered a petition filed under section 204(a)(1)(A) of such Act (8 U.S.C. 1154(a)(1)(A)). Such parent shall be eligible for deferred action, advance parole, and work authorization. 
(2)Alien describedAn alien is described in this paragraph if the alien— 
(A)served honorably for any period of time in the Army, Navy, Air Force, Marine Corps (including reserve components), or in the Coast Guard or Coast Guard Reserve, in a combat zone designated in connection with Operation Iraqi Freedom; 
(B)died as a result of injury or disease incurred in or aggravated by that service; and 
(C)was granted posthumous citizenship under section 329A of the Immigration and Nationality Act (8 U.S.C. 1440–1). 
(e)Adjustment of statusNotwithstanding subsections (a) and (c) of section 245 of the Immigration and Nationality Act (8 U.S.C. 1255), an alien physically present in the United States who is the beneficiary of a petition under paragraph (1), (2)(B), or (3)(B) of subsection (a), paragraph (1)(B) or (2) of subsection (c), or subsection (d)(1) of this section, may apply to the Secretary of Homeland Security for adjustment of status to that of an alien lawfully admitted for permanent residence. 
(f)Waiver of certain grounds of inadmissibilityIn determining the admissibility of any alien accorded an immigration benefit under this section, the grounds for inadmissibility specified in paragraphs (4), (6), (7), and (9) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)) shall not apply. 
(g)Inapplicability of prohibition on benefits to survivorsSection 329A(e) of the Immigration and Nationality Act (8 U.S.C. 1440–1) shall not apply to the benefits granted under this Act to relatives of a person granted posthumous citizenship by reason of service in the Army, Navy, Air Force, Marine Corps (including reserve components), or in the Coast Guard or Coast Guard Reserve, in a combat zone designated in connection with Operation Iraqi Freedom. 
(h)Naturalization of survivorsAny person who is the surviving spouse, child, or parent of a United States citizen, whose citizen spouse, parent, or child dies during a period of honorable service in the Army, Navy, Air Force, Marine Corps (including reserve components), or in the Coast Guard or Coast Guard Reserve, in a combat zone designated in connection with Operation Iraqi Freedom, and who, in the case of a surviving spouse, was living in marital union with the citizen spouse at the time of death, may be naturalized upon compliance with all the requirements of title III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.) except that no prior residence or specified physical presence within the United States, or within a State or a district of the Service in the United States shall be required. 
4.Priority for naturalization applicationsIn processing applications for naturalization, the Secretary of Homeland Security shall give priority to— 
(1)applications filed under section 2 of this Act; and 
(2)applications filed under title III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.) for naturalization of a parent, spouse, or child of a person who has served honorably in the Army, Navy, Air Force, Marine Corps (including reserve components), or in the Coast Guard or Coast Guard Reserve, in a combat zone designated in connection with Operation Iraqi Freedom. 
 
